 



Exhibit 10.40
ADDENDUM No. 1
to the
REINSURANCE AGREEMENT
between
NORTH POINTE INSURANCE COMPANY
(“Company”)
and
MIDFIELD INSURANCE COMPANY
(“Reinsurer”)
Effective: January 1, 2007.
Effective 12:01 a.m., Eastern Standard Time, January 1, 2007, the following
shall be added to the REINSURANCE AGREEMENT:
Section 19. Exclusions shall be added as follows:
THIS AGREEMENT DOES NOT COVER THE FOLLOWING INSURANCE COVERAGES;

  1.   Glass.     2.   Crime.     3.   Fidelity.     4.   Forgery.

All other terms and conditions of the Agreement shall remain unchanged.
IN WITNESS HEREOF, the parties hereto have caused this Addendum No. 1 to be
executed this the ___ day of February, in the year of 2007.

              NORTH POINTE INSURANCE COMPANY     Company
 
  By:    
 
       
 
       
 
  Title:    
 
       
 
       
 
            MIDFIELD INSURANCE COMPANY     Reinsurer
 
       
 
       
 
  By:    
 
       
 
       
 
  Title:    
 
       

Page 1 of 1